DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 7/22/2019.
Response to Amendment
This Office Action has been issued in response to the amendment filed on 3/10/2022. Claims 30-48 are pending. Applicants’ arguments have been carefully and respectfully considered in light of the instant amendment and are persuasive, as they relate to the claim rejections under 35 U.S.C. 102/103. However, after further search and consideration, Examiner has found additional prior art, as will be discussed below. Accordingly, this action has been made FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “terminal is configured to”, “server is configured to” in claim 30 and “transceiver is configured to”, “controller is configured to” in claim 44.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 30-32, 34-37, 39, and 41-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al (US 2015/0213355 A1) in view of Jones, Jr. et al (US 2004/0139092 A1).
As to claims 30, 37, and 44, Sharma teaches a system comprising a server and a terminal; wherein the terminal is configured to: 
access the application installed in the terminal based on the identifier, where the application is authorized to handle an application event associated with the application by the terminal (Sharma discloses a mobile device (terminal) which can communicate (access) a plurality of applications. The applications perform tasks (events) requested by the user. See [0107] and [0109]); 
obtain a first information of a to-be-handled application event associated with the application (Sharma teaches a mobile device includes an assistant interface which allows all actions, commands, etc. (first information) to be communicated to the assistant server. See [0107]); and 
send the first information to the server (Actions, commands, etc. (first information) is communicated to the assistant server. See [0107]); 
wherein the server is configured to: 
receive the first information (Actions, commands, etc. (first information) is communicated to the assistant server. See [0107]); 
obtain a second information corresponding to the first information based on stored online virtual data of a user, wherein the second information is used for the terminal to execute the to-be-handled application event according to the second information (Sharma describes the semantic information interchange format language (second information) allows the assistant server to function as a universal translator between the various devices and services. See [0114]-[0116].  Also see [0139] and [0211] for the virtual system can learn a user's preferences (online virtual data of a user) based on the user's movements, habits, and tendencies.); and 
send the second information to the terminal (Sharma discloses the semantic information interchange format language can be used for communication between the assistant server platform and each of the plugins for all of the devices and services for which a plugin is created at the assistant server. See [0116] and [0121]); and 
wherein the terminal is further configured to: 
receive the second information (Sharma teaches the external other source will respond to the assistant interface (located on the mobile device (see Fig 1A)) and tell it what to do in the semantic information interchange language format (with proprietary language embedded therein). See [0138])
execute the to-be-handled application event according to the second information (Sharma discloses the assistant interface will provide the command to the assistant server to perform the command on the intended external device or service.  See [0138]).
Sharma fails to explicitly recite receive a user authorization instruction that includes an identifier; determine whether the terminal is authorized to access an application installed in the terminal; in response to determining that the terminal is authorized to access the application.
However, Jones teaches receive a user authorization instruction that includes an identifier (Jones describes receiving user identification information and a received application object identifier in claim 15.); determine whether the terminal is authorized to access an application installed in the terminal (Jones determining whether a user is authorized to access a particular application object of a plurality of objects within an application in response to a received user identification information and a received application object identifier in claim 15).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Sharma to incorporate the document access system supporting an application user of Jones for the purpose of increase data security by only allowing authorized users to access certain files (see Jones [0005]-[0009]).
As to claims 31, 39, and 45, Sharma further teaches wherein the terminal is further configured to: detect that the application is launched (Mobile device is running an application. See [0007]); in response to detecting that the application is launched: obtain original data of the user in the application (User is associated with that application and can control things within the application but other users are not able to do the same unless they download their own application. See [0007] and [0139]); obtain characteristic data of the (Learn various commands based on the user's preferences, among various other uses. See [0139]); and send the characteristic data to the server according to a preset rule (the user information (characteristic data) collected via the history of information previously gathered. Then, with the help of a corresponding plugin, the assistant server can generate the command in the semantic information interchange language format with the proprietary language embedded therein.  See [0140].  Also see [0204] for rules constituting of how the library is predefined.).
As to claim 32, Sharma further teaches generate the online virtual data of the user based on the characteristic data (see [0139] and [0211] for the virtual system can learn a user's preferences (online virtual data of a user) based on the user's movements, habits, and tendencies.).
As to claim 34 and 41, Sharma further teaches wherein for obtaining characteristic data of the user based on the original data, the terminal is configured to: determine a common characteristic of the original data (see [0139] and [0211] for the virtual system can learn a user's preferences (online virtual data of a user) based on the user's movements, habits, and tendencies.); and collect statistics about the original data by using the common characteristic to obtain the characteristic data of the user (see [0139] and [0211] for the virtual system can learn a user's preferences (online virtual data of a user) based on the user's movements, habits, and tendencies.).
As to claim 35 and 42, Sharma further teaches the terminal is further configured to display an execution result of the to-be-handled application event (Sharma teaches virtual assistant system 10 can also proactively present its intention to predictively take such actions to the end user by means of displaying a message on the mobile device 100. This message can be transmitted from the assistant server 200 to the mobile device 100 to be displayed on the UI 150, or the message can be generated at the CPU 130 and displayed at the UI 150. The message may be visual, audible, or tactile, and allow the user to approve or disapprove such actions.  See [0216]).
(Sharma teaches a mobile device includes an assistant interface which allows all actions, commands, etc. (package) to be communicated to the assistant server. See [0107]).
As to claim 47, Sharma further teaches wherein the online virtual data of the user comprises a user profile, user association information, and user behavior information (see [0139] and [0211] for the virtual system can learn a user's preferences (online virtual data of a user) based on the user's movements, habits, and tendencies.).
As to claim 48, Sharma further teaches determine, from the user profile, the user association information, and the user behavior information, the second information that matches the first information (Sharma describes the semantic information interchange format language (second information) allows the assistant server to function as a universal translator between the various devices and services. See [0114]-[0116].  Also see [0139] and [0211] for the virtual system can learn a user's preferences (online virtual data of a user) based on the user's movements, habits, and tendencies.  Sharma is making sure that the commands from user match the format of the external devices by translate the commands into a universal format.).
Claim 33, 38, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al (US 2015/0213355 A1), in view of Jones, Jr. et al (US 2004/0139092 A1), and further in view of Mohajer et al (US 10,896,671 B1).
As to claims 33 and 40, Sharma and Jones fail to explicitly recite wherein the terminal is further configured to: detect that the application does not run; and in response to detecting that the application does not run, cease obtaining the original data in the application.
However, Mohajer teaches wherein the terminal is further configured to: detect that the application does not run (Mohajer discloses applications are made available to the users and the client devices are able to execute the applications.  The application is thus running nor not running based on the user use. See column 3, lines 11-25); and in response to (It would be obvious that if an application is running then it would be gathering commands from the user but if the application is not running then there would be no gathering of user commands. See column 3, lines 11-25).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Sharma and Jones to incorporate the user-defined extensions of the command input recognized by a virtual assistant of Mohajer for the purpose of ability to identify particular rules that are likely to be globally applicable to many users--rather than solely to the specific users that defined those rules--and to make those rules available to many or all of the users (see Mohajer column 1, line 66 through column 2, line 4).
As to claim 38, Sharma fails to explicitly recite wherein the instructions further cause the terminal to perform: receiving an instruction entered by the user for authorizing the terminal to handle the application event associated with the application; and wherein the instruction comprises an identifier of the application.
However, Mohajer teaches wherein the instructions further cause the terminal to perform: receiving an instruction entered by the user for authorizing the terminal to handle the application event associated with the application (Mohajer discloses user provides commands to a virtual assistant and those commands are used to perform an event such creating a calendar item. See column 2, lines 35-67); and wherein the instruction comprises an identifier of the application (In order to execute the user commands, the software application would need to be identified.  See column 2, lines 35-67).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Sharma to incorporate the user-defined extensions of the command input recognized by a virtual assistant of Mohajer for the purpose of ability to identify particular rules that are likely to be globally applicable to many users--rather than solely to the specific users that defined those rules--and to make those (see Mohajer column 1, line 66 through column 2, line 4).
Response to Arguments
Applicant’s arguments with respect to claim(s) 30-48 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pages 7-11, filed 3/10/2022, with respect to the rejection(s) of claim(s) 30-48 under 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jones, Jr. et al (US 2004/0139092 A1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED M BIBBEE/          Primary Examiner, Art Unit 2161